UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings Limited (Exact name of registrant as specified in its charter) Bermuda 98-0481623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Crawford House 23 Church Street
